Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 1 of 14 Page ID #:1170




   1
       HEFNER LAW
       Tom Griffin, Esq. (SBN 155133)
   2      tgriffin@hsmlaw.com
   3   2150 River Plaza Drive, Suite 450
       Sacramento, CA 95833
   4   Telephone: 916.925.6620           NOTE: CHANGES MADE BY THE COURT
   5   Facsimile: 916.925.1127

   6   ABRAMS, FENSTERMAN, FENSTERMAN,
   7   EISMAN, FORMATO, FERRARA,
       WOLF & CARONE, LLP
   8   Seth L. Berman, Esq. (pro hac vice)
   9     sberman@abramslaw.com
       3 Dakota Drive, Suite 300
  10   Lake Success, NY 11042
  11   Telephone: 516.328.2300
       Facsimile: 516.328.6638
  12
       Attorneys for Defendants/Third-Party Plaintiffs
  13   COLONIZE MEDIA, INC., YELLOWCAKE, INC.,
       JOSE DAVID HERNANDEZ, and KEVIN BERGER
  14

  15

  16
                           UNITED STATES DISTRICT COURT
  17
                         CENTRAL DISTRICT OF CALIFORNIA
  18

  19
        PLATINO RECORDS, INC. and ANTOINE           )    Case No.: 2:20-CV-3159-
  20    MUSIC, INC.,                                )    DSF-JPR
                                                    )
  21                                                     STIPULATED
                   Plaintiffs,                      )
                                                         PROTECTIVE
  22                                                )    ORDER
                             v.                     )
  23
                                                    )
  24    COLONIZE MEDIA, INC., YELLOWCAKE,           )    DCJ.: Dale S. Fischer
        INC., JOSE DAVID HERNANDEZ, KEVIN           )    MJ: Jean P. Rosenbluth
  25
        BERGER, and DOES 1-10,                      )
  26                                                )
                          Defendants.               )
  27
                                                    )
  28                                                )
                                             1
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 2 of 14 Page ID #:1171




   1                                                      )
        COLONIZE MEDIA, INC., YELLOWCAKE,                 )
   2    INC., JOSE DAVID HERNANDEZ, KEVIN                 )
   3    BERGER, and DOES 1-10,                            )
                                                          )
   4                        Third-Party Plaintiffs,       )
   5                                                      )
                                v.                        )
   6                                                      )
   7    ALBERTO MITCHELL and MARIA                        )
        MITCHELL,                                         )
   8                                                      )
   9                        Third-Party Defendants.       )

  10

  11   1.    INTRODUCTION

  12         1.1     PURPOSES AND LIMITATIONS

  13         Discovery in this action may involve production of confidential, proprietary,

  14   or private information for which special protection from public disclosure and from

  15   use for any purpose other than prosecuting this litigation may be warranted.

  16   Accordingly, the Parties hereby stipulate to and petition the Court to enter the

  17   following Stipulated Protective Order. The Parties acknowledge that this Order

  18   does not confer blanket protections on all disclosures or responses to discovery and

  19   that the protection it affords from public disclosure and use extends only to the

  20   limited information or items that are entitled to confidential treatment under the

  21   applicable legal principles. The Parties further acknowledge, as set forth in Section

  22   12.3 below, that this Order does not entitle them to file Confidential Information

  23   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

  24   and the standards that will be applied when a Party seeks permission from the Court

  25   to file material under seal.

  26         1.2    GOOD CAUSE STATEMENT

  27         The essence of this action is a dispute over the ownership and rights to

  28   otherwise exploit certain sound recordings of regional Mexican Music. The
                                                  2
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 3 of 14 Page ID #:1172




   1   prosecution and defense of this action requires the disclosure of certain contracts
   2   between the parties and third parties concerning the ownership and rights to exploit
   3   the sound recordings. These contracts contain proprietary and confidential business
   4   terms. If these contracts are not kept confidential, they may give unfair insight to
   5   the parties’ competitors regarding the parties’ business practices and be used to
   6   unfairly compete with the parties. The issue of damages also requires the disclosure
   7   of certain proprietary financial information kept by the parties. Similarly, this
   8   financial information gives the parties’ competitors insight into the financial
   9   workings and condition of the parties and could be used by the parties’ competitors
  10   to unfairly compete if not kept confidential.
  11   2.     DEFINITIONS
  12          2.1    Action: This pending federal lawsuit and any potentially consolidated
  13   actions.
  14          2.2    Challenging Party: A Party or Nonparty that challenges the designation
  15   of information or items under this Order.
  16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  17   how it is generated, stored, or maintained) or tangible things that qualify for
  18   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
  19   Good Cause Statement.
  20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  21   their support staff).
  22          2.5    Designating Party: a Party or Nonparty that designates information or
  23   items that it produces in disclosures or in responses to discovery as
  24   “CONFIDENTIAL.”
  25          2.6    Disclosure or Discovery Material: all items or information, regardless
  26   of the medium or manner in which it is generated, stored, or maintained (including,
  27   among other things, testimony, transcripts, and tangible things), that are produced or
  28   generated in disclosures or responses to discovery in this matter.
                                                   3
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 4 of 14 Page ID #:1173




   1         2.7    Expert: a person with specialized knowledge or experience in a matter
   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   3   an expert witness or as a consultant in this action.
   4         2.8    House Counsel: attorneys who are employees of a Party to this Action.
   5   House Counsel does not include Outside Counsel of Record or any other outside
   6   counsel.
   7         2.9    Nonparty: any natural person, partnership, corporation, association, or
   8   other legal entity not named as a Party to this action.
   9         2.10 Outside Counsel of Record: attorneys who are not employees of a
  10   Party to this Action but are retained to represent or advise a Party and have appeared
  11   in this Action on behalf of that Party or are affiliated with a law firm that has
  12   appeared on behalf of that Party, including support staff.
  13         2.11 Party: any Party to this Action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Outside Counsel of Record (and their
  15   support staffs).
  16         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
  17   Discovery Material in this Action.
  18         2.13 Professional Vendors: persons or entities that provide litigation
  19   support services (for example, photocopying, videotaping, translating, preparing
  20   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  21   medium) and their employees and subcontractors.
  22         2.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  25   Material from a Producing Party.
  26   3.    SCOPE
  27         The protections conferred by this Stipulation and Order cover not only
  28   Protected Material (as defined above) but also any information copied or extracted
                                                   4
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 5 of 14 Page ID #:1174




   1   from Protected Material; all copies, excerpts, summaries, or compilations of
   2   Protected Material; and any testimony, conversations, or presentations by Parties or
   3   their Counsel that might reveal Protected Material.
   4         Any use of Protected Material at trial will be governed by the orders of the
   5   trial judge. This Order does not govern the use of Protected Material at trial.
   6

   7   4.    DURATION
   8         Even after final disposition of this litigation, the confidentiality obligations
   9   imposed by this Order will remain in effect until a Designating Party agrees
  10   otherwise in writing or a court order otherwise directs. Final disposition is the later
  11   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
  12   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
  13   remands, trials, or reviews of this Action, including the time limits for filing any
  14   motions or applications for extension of time under applicable law.
  15   5.    DESIGNATING PROTECTED MATERIAL
  16         5.1    Each Party or Nonparty that designates information or items for
  17   protection under this Order must take care to limit any such designation to specific
  18   material that qualifies under the appropriate standards. The Designating Party must
  19   designate for protection only those parts of material, documents, items, or oral or
  20   written communications that qualify so that other portions of the material,
  21   documents, items, or communications for which protection is not warranted are not
  22   swept unjustifiably within the ambit of this Order.
  23         Mass, indiscriminate, or routinized designations are prohibited. Designations
  24   that are shown to be clearly unjustified or that have been made for an improper
  25   purpose (for example, to unnecessarily encumber the case-development process or
  26   to impose unnecessary expenses and burdens on other parties) may expose the
  27   Designating Party to sanctions.
  28
                                                  5
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 6 of 14 Page ID #:1175




   1         If it comes to a Designating Party’s attention that information or items it
   2   designated for protection do not qualify for that level of protection, that Designating
   3   Party must promptly notify all other Parties that it is withdrawing the inapplicable
   4   designation.
   5         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
   6   Material that qualifies for protection under this Order must be clearly so designated
   7   before the material is disclosed or produced.
   8         Designation in conformity with this Order requires the following:
   9         (a) for information in documentary form (for example, paper or electronic
  10   documents but excluding transcripts of depositions or other pretrial or trial
  11   proceedings), the Producing Party must affix at a minimum the legend
  12   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
  13   or portions of the material on a page qualify for protection, the Producing Party
  14   must clearly identify the protected portion(s) (for example, by making appropriate
  15   markings in the margins).
  16         A Party or Nonparty that makes original documents available for inspection
  17   need not designate them for protection until after the inspecting Party has indicated
  18   which documents it would like copied and produced. During the inspection and
  19   before the designation, all material made available for inspection must be treated as
  20   “CONFIDENTIAL.” After the inspecting Party has identified the documents it
  21   wants copied and produced, the Producing Party must determine which documents,
  22   or portions thereof, qualify for protection under this Order. Then, before producing
  23   the specified documents, the Producing Party must affix the “CONFIDENTIAL”
  24   legend to each page that contains Protected Material. If only a portion or portions of
  25   the material on a page qualify for protection, the Producing Party also must clearly
  26   identify the protected portion(s) (for example, by making appropriate markings in
  27   the margins).
  28
                                                  6
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 7 of 14 Page ID #:1176




   1         (b) for testimony given in depositions, the Designating Party must identify
   2   the Disclosure or Discovery Material that is protected on the record, before the close
   3   of the deposition.
   4         (c) for information produced in some form other than documentary and for
   5   any other tangible items, the Producing Party must affix in a prominent place on the
   6   exterior of the container or containers in which the information is stored the legend
   7   “CONFIDENTIAL.” If only a portion or portions of the information warrant
   8   protection, the Producing Party, to the extent practicable, must identify the protected
   9   portion(s).
  10         5.3     If timely corrected, an inadvertent failure to designate qualified
  11   information or items does not, standing alone, waive the Designating Party’s right to
  12   secure protection under this Order for that material. On timely correction of a
  13   designation, the Receiving Party must make reasonable efforts to assure that the
  14   material is treated in accordance with the provisions of this Order.
  15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  16         6.1     Any Party or Nonparty may challenge a designation of confidentiality
  17   at any time consistent with the Court’s scheduling order.
  18         6.2     The Challenging Party must initiate the dispute-resolution process (and,
  19   if necessary, file a discovery motion) under Local Rule 37.
  20         6.3     The burden of persuasion in any such proceeding is on the Designating
  21   Party. Frivolous challenges, and those made for an improper purpose (for example,
  22   to harass or impose unnecessary expenses and burdens on other parties), may expose
  23   the Challenging Party to sanctions. Unless the Designating Party has waived or
  24   withdrawn the confidentiality designation, all parties must continue to afford the
  25   material in question the level of protection to which it is entitled under the
  26   Producing Party’s designation until the Court rules on the challenge.
  27

  28
                                                   7
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 8 of 14 Page ID #:1177




   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   2         7.1      A Receiving Party may use Protected Material that is disclosed or
   3   produced by another Party or by a Nonparty in connection with this Action only for
   4   prosecuting, defending, or attempting to settle this Action. Such Protected Material
   5   may be disclosed only to the categories of people and under the conditions described
   6   in this Order. When the Action has been terminated, a Receiving Party must comply
   7   with the provisions of Section 13 below (FINAL DISPOSITION).
   8         Protected Material must be stored and maintained by a Receiving Party at a
   9   location and in a manner sufficiently secure to ensure that access is limited to the
  10   people authorized under this Order.
  11         7.2      Unless otherwise ordered by the Court or permitted in writing by the
  12   Designating Party, a Receiving Party may disclose any information or item
  13   designated “CONFIDENTIAL” only to the following people:
  14               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  15   well as employees of that Outside Counsel of Record to whom it is reasonably
  16   necessary to disclose the information for this Action;
  17               (b) the officers, directors, and employees (including House Counsel) of
  18   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  19               (c) Experts (as defined in this Order) of the Receiving Party to whom
  20   disclosure is reasonably necessary for this Action and who have signed the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22               (d) the Court and its personnel;
  23               (e) court reporters and their staff;
  24               (f) professional jury or trial consultants, mock jurors, and Professional
  25   Vendors to whom disclosure is reasonably necessary for this Action and who have
  26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27               (g) the author or recipient of a document containing the information or a
  28   custodian or other person who otherwise possessed or knew the information;
                                                      8
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 9 of 14 Page ID #:1178




   1             (h) during their depositions, witnesses and attorneys for witnesses to
   2   whom disclosure is reasonably necessary, provided that the deposing party requests
   3   that the witness sign the form attached as Exhibit A hereto and the witnesses will
   4   not be permitted to keep any confidential information unless they sign the form,
   5   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
   6   transcribed deposition testimony or exhibits to depositions that reveal Protected
   7   Material may be separately bound by the court reporter and may not be disclosed to
   8   anyone except as permitted under this Order; and
   9             (i) any mediator or settlement officer, and their supporting personnel,
  10   mutually agreed on by any of the Parties engaged in settlement discussions or
  11   appointed by the Court.
  12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  13   IN OTHER LITIGATION
  14         If a Party is served with a subpoena or a court order issued in other litigation
  15   that compels disclosure of any information or items designated in this Action as
  16   “CONFIDENTIAL,” that Party must
  17             (a) promptly notify in writing the Designating Party. Such notification
  18   must include a copy of the subpoena or court order unless prohibited by law;
  19             (b) promptly notify in writing the party who caused the subpoena or order
  20   to issue in the other litigation that some or all of the material covered by the
  21   subpoena or order is subject to this Protective Order. Such notification must include
  22   a copy of this Order; and
  23             (c) cooperate with respect to all reasonable procedures sought to be
  24   pursued by the Designating Party whose Protected Material may be affected.
  25         If the Designating Party timely seeks a protective order, the Party served with
  26   the subpoena or court order should not produce any information designated in this
  27   action as “CONFIDENTIAL” before a determination on the protective-order request
  28   by the relevant court unless the Party has obtained the Designating Party’s
                                                   9
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 10 of 14 Page ID #:1179




   1   permission. The Designating Party bears the burden and expense of seeking
   2   protection of its Confidential Material, and nothing in these provisions should be
   3   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   4   a lawful directive from another court.
   5

   6   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   7   PRODUCED IN THIS LITIGATION
   8             (a) The terms of this Order are applicable to information produced by a
   9   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
  10   protected by the remedies and relief provided by this Order. Nothing in these
  11   provisions should be construed as prohibiting a Nonparty from seeking additional
  12   protections.
  13             (b) In the event that a Party is required by a valid discovery request to
  14   produce a Nonparty’s Confidential Information in its possession and the Party is
  15   subject to an agreement with the Nonparty not to produce the Nonparty’s
  16   Confidential Information, then the Party must
  17                  (1) promptly notify in writing the Requesting Party and the Nonparty
  18   that some or all of the information requested is subject to a confidentiality
  19   agreement with a Nonparty;
  20                  (2) promptly provide the Nonparty with a copy of this Order, the
  21   relevant discovery request(s), and a reasonably specific description of the
  22   information requested; and
  23                  (3) make the information requested available for inspection by the
  24   Nonparty, if requested.
  25             (c) If the Nonparty fails to seek a protective order within 21 days of
  26   receiving the notice and accompanying information, the Receiving Party may
  27   produce the Nonparty’s Confidential Information responsive to the discovery
  28   request. If the Nonparty timely seeks a protective order, the Receiving Party must
                                                  10
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 11 of 14 Page ID #:1180




   1   not produce any information in its possession or control that is subject to the
   2   confidentiality agreement with the Nonparty before a ruling on the protective-order
   3   request. Absent a court order to the contrary, the Nonparty must bear the burden
   4   and expense of seeking protection of its Protected Material.
   5

   6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   7         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
   8   Protected Material to any person or in any circumstance not authorized under this
   9   Order, the Receiving Party must immediately notify the Designating Party in writing
  10   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
  11   copies of the Protected Material, inform the person or people to whom unauthorized
  12   disclosures were made of the terms of this Order, and ask that person or people to
  13   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
  14   as Exhibit A.
  15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  16   PROTECTED MATERIAL
  17         When a Producing Party gives notice to Receiving Parties that certain
  18   inadvertently produced material is subject to a claim of privilege or other protection,
  19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  20   Procedure 26(b)(5)(B).
  21   12.   MISCELLANEOUS
  22         12.1 Nothing in this Order abridges the right of any person to seek its
  23   modification by the Court.
  24         12.2 By stipulating to the entry of this Order, no Party waives any right it
  25   otherwise would have to object to disclosing or producing any information or item
  26   on any ground not addressed in this Order. Similarly, no Party waives any right to
  27   object on any ground to use in evidence of any of the material covered by this
  28   Order.
                                                  11
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 12 of 14 Page ID #:1181




   1         12.3 A Party that seeks to file under seal any Protected Material must
   2   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
   3   pursuant to a court order authorizing the sealing of the specific Protected Material at
   4   issue. If a Party's request to file Protected Material under seal is denied, then the
   5   Receiving Party may file the information in the public record unless otherwise
   6   instructed by the Court.
   7   13.   FINAL DISPOSITION
   8         After the final disposition of this Action, as defined in paragraph 4, within 60
   9   days of a written request by the Designating Party, each Receiving Party must return
  10   all Protected Material to the Producing Party or destroy such material. As used in
  11   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  12   summaries, and any other format reproducing or capturing any of the Protected
  13   Material. Whether the Protected Material is returned or destroyed, the Receiving
  14   Party must submit a written certification to the Producing Party (and, if not the same
  15   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
  16   category, when appropriate) all the Protected Material that was returned or
  17   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
  18   compilations, summaries, or any other format reproducing or capturing any of the
  19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  20   archival copy of all pleadings; motion papers; trial, deposition, and hearing
  21   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  22   reports; attorney work product; and consultant and expert work product even if such
  23   materials contain Protected Material. Any such archival copies that contain or
  24   constitute Protected Material remain subject to this Order as set forth in Section 4
  25   (DURATION).
  26   14.   SANCTIONS
  27

  28
                                                  12
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 13 of 14 Page ID #:1182




   1         Any willful violation of this Order may be punished by civil or criminal
   2   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
   3   other appropriate action at the discretion of the Court.
   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   5

   6                                           LAW OFFICE OF LARRY ZERNER
   7

   8   DATED: October 2, 2020                     /s/ Larry Zerner___________________
   9                                              Larry Zerner
  10
                                                  Attorneys for Plaintiffs/
  11                                              Third-Party Defendants
  12

  13                                           ABRAMS, FENSTERMAN,
                                               FENSTERMAN, EISMAN, FORMATO,
  14
                                               FERRARA, WOLF & CARONE, LLP
  15

  16   DATED: October 2, 2020                     /s/ Seth L. Berman
                                                      Seth L. Berman, Esq. (pro hac vice)
  17
                                                  Attorneys for Defendants/
  18                                              Third-Party Plaintiffs
  19

  20   THE PROTECTIVE ORDER IS HEREBY GRANTED:
  21

  22   Dated: October 9, 2020                  ___________________________________
  23                                           Jean P. Rosenbluth
                                               United States Magistrate Judge
  24

  25

  26

  27

  28
                                                  13
Case 2:20-cv-03159-DSF-JPR Document 36 Filed 10/09/20 Page 14 of 14 Page ID #:1183




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the U.S. District Court
   7   for the Central District of California on [date] in the case of ___________ [insert
   8   case name and number]. I agree to comply with and to be bound by all terms of
   9   this Stipulated Protective Order, and I understand and acknowledge that failure to so
  10   comply could expose me to sanctions and punishment, including contempt. I
  11   solemnly promise that I will not disclose in any manner any information or item that
  12   is subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Order.
  14         I further agree to submit to the jurisdiction of the U.S. District Court for the
  15   Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint __________________________ [full
  18   name] of _______________________________________ [full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date: ______________________________________
  23   City and State where signed: _________________________________
  24

  25   Printed name: _______________________________
  26

  27   Signature: __________________________________
  28
                                                  14
